 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-01092-002-TUC-JGZ (BGM)
10                  Plaintiff,                          ORDER ON APPEAL AND ORDER
                                                        OF DETENTION PENDING TRIAL
11   v.
12   Damian Espinoza-Gonzalez,
13                  Defendant.
14
15          Pending before the Court is Government’s Appeal of Magistrate Judge’s Release
16   Order. (Doc. 9.) The Court has conducted a de novo review and will grant the appeal.
17          Applying the four-factor test required in considering release decisions, the Court
18   concludes that the Defendant poses a risk of nonappearance, and no condition or
19   combination of conditions will reasonably assure his appearance as required. 18 U.S.C. §
20   3142(g). This offense involves the exportation of weapons from the United States into
21   Mexico. It is a serious offense, and one which presents a danger to the community in
22   Mexico--it is well known that these prohibited weapons are procured by those involved in
23   criminal activity, usually drug trafficking, in Mexico. The weight of the evidence, the least
24   important factor, favors the government; Defendant has admitted the elements of the
25   offense. As to Defendant’s personal characteristics, Defendant is a United States citizen,
26   but he has little history in and few ties to the United States. He’s never lived in the United
27   States except for a short period, of unknown duration, when he attended high school. He
28   has been married for 10 years to a Mexican citizen, and lives in Santa Cruz, Sonora,
 1   Mexico, with his wife and their three children, ages five months, three years, and five years,
 2   who are citizens of Mexico. He also has a five-year-old son who is a United States citizen,
 3   but who also lives in Mexico with his mother. Defendant’s parents, grandparents and
 4   siblings are citizens and residents of Mexico. Defendant states he has been employed in
 5   the United States and travels weekly for employment. However, the one job that has been
 6   identified is one from which Defendant has been terminated because of tardiness.
 7   Defendant related that he was unemployed for approximately two weeks prior to his arrest.
 8   His wife stated he was employed for three months prior to his arrest. Moreover, it appears
 9   that the recommended third-party custodian may not be present in the United States
10   lawfully, which gives the Court some pause as to the stability of that placement.
11          The Court provided Defendant with an opportunity to provide additional
12   information. None has been provided. Based on the existing record, the Court will order
13   the Defendant detained.
14          IT IS THEREFORE ORDERED GRANTING the Appeal (Doc. 9) and Ordering
15   Defendant detained.
16          Dated this 2nd day of July, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
